 

Exhibit 10.3 

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES
LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO (I) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (AND
APPLICABLE STATE SECURITIES LAWS) OR (II) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

CACHET FINANCIAL SOLUTIONS, INC.

a Delaware corporation

 

WARRANT TO PURCHASE COMMON STOCK

  

Warrant No. W2016-09-15-3  Issue Date: September 15, 2016

 

Cachet Financial Solutions Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, Jon D. and Linda W. Gruber Trust or its
permitted registered assigns (the “Holder”), is entitled to purchase from the
Company up to a total of 59,861 shares of common stock, $0.0001 par value per
share (the “Common Stock”), of the Company (the “Warrant Shares”) at a purchase
price per share equal to $4.94 (as adjusted from time to time as provided
herein, the “Exercise Price”), at any time and from time to time from and after
the Issue Date hereof (as noted above) and through and including 5:00 p.m.,
Minneapolis time, on September 15, 2021 (the “Expiration Date”), subject to the
following terms and conditions:

 

1.       Registration of Warrants. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual written notice to the contrary.

 

2.        Registration of Transfers. Subject to the restrictions on transfer set
forth in Section 11(b) and compliance with all applicable securities laws, the
Company shall register the transfer of all or any portion of this Warrant in the
Warrant Register upon (i) surrender of this Warrant, together with the Form of
Assignment attached hereto duly completed and signed, to the Company at its
address specified herein and (ii) the delivery, at the request of the Company,
(A) by either the transferor or transferee, of an opinion of counsel, reasonably
satisfactory to the Company in both form and substance, to the effect that the
transfer of this Warrant (or applicable portion thereof) may be made pursuant to
an available exemption from the registration requirements of the Securities Act
of 1933 (the “Securities Act”) and all applicable state securities laws and/or
(B) delivery by the transferee of a written statement to the Company certifying
that the transferee is an “accredited investor” as defined in Rule 501(a) under
the Securities Act and making representations to the Company customary for
transactions of such type. Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (a “New
Warrant”) evidencing the portion of this Warrant so transferred shall be issued
to the transferee, and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a Holder
of a Warrant.

 



  

  

 

3.        Exercise and Duration of Warrants.

 

(a)        All or any part of this Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Issue Date
and through and including 5:00 p.m. Minneapolis time on the Expiration Date. At
5:00 p.m. Minneapolis time on the Expiration Date, the portion of this Warrant
not exercised prior thereto shall be void and of no value and this Warrant shall
terminate and be cancelled on the Warrant Register and other applicable books
and records of the Company.

 

(b)       The Holder may exercise this Warrant by delivering to the Company (i)
an exercise notice in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised.
The date on which such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The right
of the Holder to exercise this Warrant and receive Warrant Shares pursuant
hereto shall at all times be subject to the availability of a valid exemption
from the registration requirements of the Securities Act, as determined by the
Company in its reasonable discretion. The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares, and the Company shall update
the Warrant Register upon any partial exercise to reflect the number of Warrant
Share purchasable hereunder. The Warrant Register of the Company shall be
definitive and controlling for all purposes absent manifest error. Therefore,
the Holder is hereby put on notice that the number of Warrant Shares contained
on the face of this Warrant may not represent the actual number of Warrant
Shares purchasable under this Warrant.

 

4.      Delivery of Warrant Shares. Upon exercise of this Warrant, the Company
shall promptly (but in no event later than ten business days after the Exercise
Date) issue or cause to be issued and cause to be delivered to (or upon the
written order of) the Holder, in such name or names as the Holder may designate,
a certificate for the Warrant Shares issuable upon such exercise. The
certificate will contain appropriate restrictive legends unless a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is then effective or the Warrant Shares are
otherwise freely transferable without volume restrictions pursuant to Rule 144
under the Securities Act. The Holder, or any person permissibly so designated by
the Holder to receive Warrant Shares, shall be deemed to have become the holder
of record of such Warrant Shares as of the Exercise Date.

 

5.        Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or an
affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 



 2 

  

 

6.        Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity, if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

7.        Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 8). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and non-assessable.

 

8.        Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 8.

 

(a)        Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, or (iii) combines its outstanding shares of
Common Stock into a smaller number of shares, then in each such case the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately before such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of shareholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 



 3 

  

 

(b)       Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects any merger or consolidation of the Company
with or into another person, in which the Company is not the survivor, (ii) the
Company effects any sale of all or substantially all of its assets or a majority
of its Common Stock is acquired by a third party, in each case, in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which all or
substantially all of the holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (including but not limited to
any triangular merger transaction in which the Company survives the merger but
its outstanding Common Stock is converted thereupon into the right to receive
securities of another person, but excluding any subdivision or combination of
shares of Common Stock covered by Section 8(a) above) (in any such case, a
“Fundamental Transaction”), then, in any such case, (X) the Holder shall have
the right thereafter to receive, upon exercise of this Warrant, the same amount
and kind of securities, cash or property as it would have been entitled to
receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant without
regard to any limitations on exercise contained herein (the “Alternate
Consideration”), or (Y) at the discretion of the Company, the Holder shall be
paid an aggregate amount of cash equal to the positive difference, if any, of
the total value of the Warrant Shares purchasable under this Warrant (determined
by reference to the value ascribed to the Common Stock in the Fundamental
Transaction) less the aggregate Exercise Price for all such Warrant Shares. The
Company shall not effect any such Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, any successor to the Company,
surviving entity or the corporation purchasing or otherwise acquiring such
assets or other appropriate corporation or entity shall assume the obligation to
deliver to the Holder, such Alternate Consideration as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase and/or receive (as
the case may be), and the other obligations under this Warrant. The provisions
of this paragraph (c) shall similarly apply to subsequent transactions analogous
to a Fundamental Transaction. Notwithstanding anything else to the contrary
contained herein, in the event that this Warrant is out-of-the-money immediately
prior to the consummation of a Fundamental Transaction, the Company shall have
the right to cancel this Warrant in its entirety.

 

(c)        Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section, the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

 

(d)        Calculations. All calculations under this Section 8 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the sale or issuance of
any such shares shall be considered an issue or sale of Common Stock.

 

(e)        Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 8, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment, in good faith, in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

 



 4 

  

 

(f)        Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, (ii) authorizes or
approves, enters into any binding agreement contemplating or solicits
shareholder approval for any Fundamental Transaction, or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then, except if such notice and the contents thereof shall be deemed to
constitute material non-public information, the Company shall deliver to the
Holder a notice describing the material terms and conditions of such transaction
at least five business days prior to the applicable record or effective date on
which a person would need to hold Common Stock in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.

 

9.        No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and no payment for any dropped
fraction will be made.

 

10.        Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified below on or prior to 5:00 p.m. Minneapolis time on a
business day, (ii) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified below on a day that is not a business day or later than 5:00 p.m.
Minneapolis time on any business day, (iii) the business day following the date
of mailing, if sent by nationally recognized overnight courier service
specifying next business day delivery, or (iv) upon actual receipt by the party
to whom such notice is required to be given, if by hand delivery. The address
and facsimile number of a party for such notices or communications shall be as
set forth below (subject to change upon at least two business days’ prior notice
to the other party in accordance with this Section).

 

  If to the Company: Cachet Financial Solutions, Inc.     Southwest Tech Center
A     18671 Lake Drive East     Minneapolis, MN 55317     Attention: Bryan
Meier, CFO     Facsimile: (952) 698-6999         If to Holder:
 ____________________________      ____________________________    
 ____________________________      ____________________________        
Facsimile: ___________________

 



 5 

  

 

11.        General Provisions.

 

(a)       The Holder, solely in such person’s capacity as a holder of this
Warrant, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such person is then entitled
to receive upon the due exercise of this Warrant.

 

(b)       Subject to the restrictions on transfer set forth on the first page
hereof (legend) and subject to strict compliance with applicable securities
laws, this Warrant may be assigned by the Holder. This Warrant may not be
assigned by the Company except to a successor or assignee in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant.

 

(c)       ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA WITHOUT REGARD TO THE
CONFLICTS-OF-LAW PRINCIPLES THEREOF.

 

(d)        The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(e)        In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby, and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(f)       This Warrant constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Warrant may be amended only in
writing signed by the Company and the Holder, or their successors and assigns.
Neither the Company nor Holder has made or relied on any representations not
contained in this Warrant.

 



 6 

  

 

12.       Dispute Resolution.

 

(a)       To the greatest extent possible, the parties will endeavor to resolve
any disputes relating to this Warrant through amicable negotiations. Failing an
amicable settlement, any controversy, claim or dispute arising under or relating
to this Warrant, including the existence, validity, interpretation, performance,
termination or breach of the agreement evidenced by this Warrant, will finally
be settled by binding arbitration before a single arbitrator (the “Arbitration
Tribunal”) which will be jointly appointed by the parties. The Arbitration
Tribunal shall self-administer the arbitration proceedings utilizing the
Commercial Rules of the American Arbitration Association (the “Association”);
provided, however, the Association shall not be involved in administration of
the arbitration. The arbitrator must be a retired judge of a state or federal
court of the United States or a licensed lawyer with at least 15 years of
corporate or commercial law experience from a law firm with at least ten
attorneys and at least an AV rating by Martindale Hubbell. If the parties cannot
agree on an arbitrator, any party may request any court sitting in Minneapolis,
Minnesota to appoint an arbitrator, which appointment will be final. The
arbitration will be held in Minneapolis, Minnesota.

 

(b)       Each party will have discovery rights as provided by the Federal Rules
of Civil Procedure within the limits imposed by the arbitrator; provided,
however, that all such discovery will be commenced and concluded within 60 days
of the selection of the arbitrator. It is the intent of the parties that any
arbitration will be concluded as quickly as reasonably practicable. Once
commenced, the hearing on the disputed matters will be held four days a week
until concluded, with each hearing date to begin at 9:00 a.m. and to conclude at
5:00 p.m. The arbitrator will use all reasonable efforts to issue the final
written report containing award or awards within a period of five business days
after closure of the proceedings. Failure of the arbitrator to meet the time
limits of this Section will not be a basis for challenging the award. The
Arbitration Tribunal will not have the authority to award punitive damages to
either party. Each party will bear its own expenses, but the parties will share
equally the expenses of the Arbitration Tribunal. The Arbitration Tribunal shall
award attorneys’ fees and other related costs payable by the losing party to the
successful party as it deems equitable. This terms of this Warrant will be
enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.

  

* * * * * * *

 

 7 

  

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of September 15, 2016.

 

  CACHET FINANCIAL SOLUTIONS, INC.         By: /s/ Bryan D. Meier     Bryan D.
Meier     Executive Vice President & Chief Financial Officer

  

  

  

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock

under the foregoing Warrant)

  

Ladies and Gentlemen:

 

(1)The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Cachet Financial Solutions, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

(2)The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.

 

(3)Pursuant to this Exercise Notice, the Company shall deliver to the Holder
_____________ Warrant Shares in accordance with the terms of the Warrant.

  

Name of Holder: ___________________________________________

 

Signature: _______________________________________________

 

Title (if applicable): ________________________________________

 

Dated: __________________________________________________

  

Note: signature must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

  

  

 

FORM OF ASSIGNMENT

 

(To be completed and signed only upon transfer of Warrant)

  

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________ (the “Transferee”) the right represented by the within
Warrant to purchase shares of Common Stock of Cachet Financial Solutions, Inc.
(the “Company”) to which the within Warrant relates and appoints _____________
as the attorney-in-fact of the undersigned to transfer said right on the books
of the Company with full power of substitution in the premises. In connection
therewith, the undersigned represents, warrants, covenants and agrees to and
with the Company that:

 

(a)the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933 (the
“Securities Act”) or another valid exemption from the registration requirements
of Section 5 of the Securities Act and in compliance with all applicable
securities laws of the states of the United States;

 

(b)the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including but not limited to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

(c)the undersigned has read the Transferee’s investment letter included
herewith, and to its actual knowledge, the statements made therein are true and
correct; and

 

(d)the undersigned understands that the Company may condition the transfer of
the Warrant contemplated hereby upon the delivery to the Company by the
undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

 

Name of Holder: ___________________________________________

 

Signature: _______________________________________________

 

Title (if applicable): ________________________________________

 

Dated: __________________________________________________

 

Note: signature must conform in all respects to name of Holder as specified on
the face of the Warrant.

  

Address of Transferee:
_____________________________________________________________________

 



  

  

 